Citation Nr: 0615260	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $7,836.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty for more than 20 years and 
retired in November 1998.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee).  In this decision, the 
Committee denied the veteran's request for waiver of recovery 
of VA indebtedness due to overpayment of VA disability 
compensation in the amount of $7,836.80.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has disputed the amount of the overpayment of 
her disability compensation.  She argued in her March 2002 
response to the VA's proposal to reduce her payments that she 
disagreed with the way the debt was calculated.  She 
explained that on July 3, 2000, the effective date of 
reduction, her daughter was still a dependent and that her 
son did not apply for Chapter 35 benefits until January 2001.  
In addition she requested a detailed financial statement 
regarding the calculation of her debt, which was not 
supplied.  

When the validity of a debt is challenged by a veteran, a 
threshold determination must be made on that question prior 
to a decision being made on a waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The veteran in 
this case has specifically articulated such a challenge.  
Consequently, the issue of waiver must be deferred pending 
the resolution of the issue of the validity of the creation 
of the debt.  

It would also be useful to obtain more recent and updated 
information concerning the appellant's financial status.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she complete and submit a new Financial 
Status Report (VA Form 5655).  Any 
response or evidence received from this 
request must be associated with the claims 
file.

2.  The RO should prepare an accounting 
showing exactly how the overpayment 
indebtedness in question was created.  
This accounting and any evidence obtained 
should be shared with the veteran and 
associated with the claims file.

3.  The RO and the Committee should 
readjudicate the veteran's claim, 
specifically addressing the questions at 
issue as noted above, namely the issues of 
the validity of the creation of the 
disability compensation overpayment 
indebtedness, and waiver.  If it is found, 
based upon the evidence of record, that 
the veteran's overpayment indebtedness was 
validly established, the RO should explain 
the legal basis for that conclusion and 
the evidence considered.  If a waiver is 
denied, the RO should explain the reasons 
and bases for that decision.  If any 
benefit on appeal remains denied the 
veteran and her representative should be 
provided a supplemental statement of the 
case and be given the legally requisite 
opportunity to respond.  The claims folder 
should then be returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





